Citation Nr: 1420399	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left ankle sprain with degenerative arthritis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral degenerative disc disease, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a June 2010 letter, the Veteran was informed that he was scheduled for a Travel Board hearing in July 2010.  The record indicates that the Veteran cancelled this hearing.  

The Board remanded this matter in December 2010 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

The Board's December 2010 remand directed the AOJ to furnish the Veteran with a statement of the case (SOC) regarding his claim of entitlement to a rating in excess of 20 percent for a left ankle sprain with degenerative arthritis.  To date, the RO has not issued a SOC on this matter. 

Furthermore, the Board directed the AOJ to develop a claim for individual unemployability (TDIU) due to the Veteran's service-connected lumbosacral degenerative disc disease.  Specifically, the AOJ was instructed to furnish the Veteran with a VA-Form 21-8940, to enable him to file a formal application for TDIU and then to readjudicate the TDIU claim, to include on an extra schedular basis, pursuant to 38 C.F.R § 4.16(b).  The evidence of record does not show that the AOJ completed these instructions.  Although a Form 21-8940 was provided to the Veteran in a letter mailed in April 2014, no opportunity to respond was provided before the case was returned to the Board.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case (SOC) on the matter of entitlement to a rating in excess of 20 percent for left ankle sprain with degenerative arthritis, along with a VA Form 9, and afford the Veteran an opportunity to file a substantive appeal perfecting an appeal on this issue.

2. Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for TDIU due to lumbosacral spine degenerative disc disease.  A letter should also be sent to the Veteran and his representative requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for TDIU due to lumbosacral spine degenerative disc disease.  The letter should specifically explain how to establish entitlement to a TDIU due to lumbosacral spine degenerative disc disease, to include on an extra- schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  If the Veteran does not respond, the AOJ should make note of the Veteran's failure to respond in the record. 

4. Thereafter, readjudicate the issues on appeal, including the claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



